Title: To Thomas Jefferson from J. Phillipe Reibelt, 15 May 1806
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                        
                            N: orleans le 15 Mai 1806.
                        
                        Je suppose, grand et sincere Ami de l’Humanitè! ma première Lettre d’ici dans vos mains respectables.
                        Des personnes en places distingueès a Pensacola commencent, a ce, qu’un officier Espagnol m’a dit, a croire,
                            que les 2 Florides sont en ce Moment ci cèdeès aux E.U. Je Vous prie
                            dans cette supposition, de vouloir bien me conserver et conferer dans ces pays la plaçe d’agent permanent et temporaire
                            pour les Affaires Indiennes chargè principalement de la partie politique, particulierement de la Civilisation &c
                            et Secondairement du Magazin—c’est a dire, je suis, ayant un Assistant pour le detail du dernier, pret, si Vous le
                            Voulez, de faire les 2 services ensemble—mais je prefére, que le premier soit conferè a Moi, et le second a un autre,
                            Chaques fonctions separément, par le Motif, que les occupations de Marchand ne me conviennent absolument pas. Pour
                            Natchitoches çependant j’aime puisque cela est ainsi arrangè, de reunir les deux dans ma personne.
                        Je Vous aurois reiterè ma demande pour la place de Register of the Land Office, qui sera creè aux Florides,
                            si je n’avois pas appris, que plusieurs recomandations Vous seront adresseè en faveur, du Commissaire pour l’examen des
                            titres de terres, Mr. Van Pradelles, qui merite sous tous les rapports de l’obtenir de preference sur Moi —
                        J’ai sommè Mr. le Marquis de Lapoype par un billet qui a passè par les Mains de seul protecteur qu’il a
                            trouvè ici (un fier federaliste) de me donner par ecrit tout ce, qu’il a avancè verbalement contre Moi—relativement a ses
                            disputes avec Moi, afin, que je puisse y repondre, et comuniquer ma reponse a tous ceux, a qui il en avoit parlè — Mais—il n’a pas trouvè apropos de se conformer a mon invitation, et a par cela perdu même l’opinion de ce Monsieur.
                        Daignez d’agreer aussi gracieusement, que jusqu’ici, l’assertion sincere, qui se prouvera, peutetre, a la
                            suite, qu’il n’y a personne dans tout le Monde, qui porte pour Vous—sans aucune egard a Votre hauteur politique—plus de
                            Veneration et plus d’attachement pour Votre Personne priveè, que Moi —
                        
                            Reibelt
                     
                        
                    